DETAILED ACTION

The Information Disclosure Statement(s) filed 07/31/2019 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
Claim 10, “wherein the integration module supports at least one first segment of a line connected to a second segment of the line, the first and second segments being parallel to the displacement direction and positioned so as to be aligned when the integration module is in the fitted position.” Figure 8 of the disclosure demonstrates at least one segment of a line supported by the integration module, however the lines are perpendicular to the displacement direction. Figure 9 of the disclosure demonstrates two lines connected to one another and aligned parallel to the displacement direction, but fails to show the integration module supporting at least one of the lines. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 2-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Marrero (US 20020074456 A1).
Regarding claim 2, Marrero teaches an integration module for implementing a method for integrating and fitting at least one of at least one item of equipment or at least one line in a technical bay of a fuselage of an aircraft, wherein the integration module comprises: a chassis (Figures 1, 3, 6-8, 10-11, 13-14) bounding a volume in which are positioned at least one of at least one item of equipment or at least one line (depicted in Figures 1 and 6-8) and having a cross section that is approximately identical to that of a baggage container and a length which is less than or equal to that of a baggage container (depicted in Figures 1, 3, 6-8, 10-11, 13-14) such that the baggage container can move in a baggage hold in a displacement direction (¶ [0034]. Figure 8), the chassis forming a self- supporting structure such that the chassis can be moved when equipped with at least one of the equipment or the at least one line (demonstrated in Figures 1 and 7) , and at least one attachment system connecting at least one of the equipment or the at least one line to the chassis (¶ [0010]).
Regarding claim 3, Marrero teaches the invention discussed in claim 2, wherein the chassis is a welded fabricated structure comprising crosspieces, longerons, vertical uprights and inclined uprights positioned at edges of a volume shape representing a baggage container (depicted in Figures 1, 3, 6-8, 10-11, 13-14).
Regarding claim 4, Marrero teaches the invention discussed in claim 2, wherein the chassis comprises a first frame, positioned in a first plane (Figure 13, left frame), and a second frame, positioned in a second plane (Figure 13, right frame), the first and second planes being parallel to the displacement direction and separated so as to delimit, between them, a corridor allowing access to two zones on either side of the first planes, in which are positioned at least one of the equipment or the at least one line secured to the chassis (as depicted in Figures 13 and 14).

Regarding claim 6, Marrero teaches invention discussed in claim 4, wherein the chassis comprises at least one first lower crosspiece having a central segment arranged in a same horizontal plane as a second lower crosspiece (Figures 1, 3, 6-11, 14), and two end segments that are slightly offset upwards relative to the central segment (Figures 1, 3, 6-11, 14), and wherein the first and second planes are positioned at opposite ends of the central segment (Figures 1, 3, 6-11, 14).
Regarding claim 7, Marrero teaches the invention discussed in claim 2, positioned in a technical bay of the aircraft (Figure 8), each integration module being connected to a primary structure of the fuselage by at least one connecting system that is configured to immobilize, in a fitted position, the integration module with respect to the primary structure (¶ [0043-0044] teaches the use of retractable wheels to maneuver the integration module into place, then retract the wheels such that the bottom faces of the end segments and center segment are positioned to remain in contact with the cargo hold floor where rubberized portions promote friction and minimize movement of the cargo container).
Regarding claim 8, Marrero teaches the invention discussed in claim 7, wherein the connecting system comprises: multiple lugs secured to the chassis that are mutually parallel and are oriented in the displacement direction of the integration module (Figures 3 and 5 depict a plurality of bolts/lugs secured to the chassis that are mutually parallel and oriented in the displacement direction), feet, one for each lug, secured to the primary structure of the aircraft (the wheels in Figure 5 possess a lug and may be considered feet. When retracted, the integration module and thus the wheels are secured to the primary structure of the aircraft), which feet comprise orifices whose diameter is identical to that of the lugs (as seen in Figure 5), the feet being positioned such that the lugs are inserted into the orifices when the integration module is in the fitted position (as seen in Figure 5), a connection serving to immobilize the .

Claim(s) 2-3, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by O’Neill (US Patent No. 3419164).
Regarding claim 2, O’Neill teaches an integration module for implementing a method for integrating and fitting at least one of at least one item of equipment or at least one line in a technical bay of a fuselage of an aircraft, wherein the integration module comprises: a chassis (Figures 4 and 7) bounding a volume in which are positioned at least one of at least one item of equipment or at least one line (depicted in Figure 4) and having a cross section that is approximately identical to that of a baggage container and a length which is less than or equal to that of a baggage container such that the baggage container can move in a baggage hold in a displacement direction (depicted in Figure 4), the chassis forming a self- supporting structure such that the chassis can be moved when equipped with at least one of the equipment or the at least one line (depicted in Figure 4), and at least one attachment system connecting at least one of the equipment or the at least one line to the chassis (Figures 7 and 8 demonstrates a hinge system with the end segments used to enclose the luggage in the module).
Regarding claim 3, O’Neill teaches the invention discussed in claim 2, wherein the chassis is a welded fabricated structure comprising crosspieces, longerons, vertical uprights and inclined uprights positioned at edges of a volume shape representing a baggage container (depicted in Figure 7).
Regarding claim 7, O’Neill teaches the invention discussed in claim 2, positioned in a technical bay of the aircraft (Figure 4), each integration module being connected to a primary structure of the fuselage by at least one connecting system that is configured to immobilize, in a fitted position, the integration module with respect to the primary structure (Col. 7, lines 26-55).
Regarding claim 8, O’Neill teaches the invention discussed in claim 7, wherein the connecting system comprises: multiple lugs secured to the chassis that are mutually parallel and are oriented in the displacement direction of the integration module, feet, one for each lug, secured to the primary structure .

Claim(s) 2, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nolan (US Patent No. 7284727).
Regarding claim 2, Nolan teaches an integration module for implementing a method for integrating and fitting at least one of at least one item of equipment or at least one line in a technical bay of a fuselage of an aircraft, wherein the integration module comprises: a chassis bounding a volume in which are positioned at least one of at least one item of equipment or at least one line (depicted in Figures 1-5) and having a cross section that is approximately identical to that of a baggage container and a length which is less than or equal to that of a baggage container such that the baggage container can move in a baggage hold in a displacement direction (depicted in Figures 1-3, 5), the chassis forming a self- supporting structure such that the chassis can be moved when equipped with at least one of the equipment or the at least one line, and at least one attachment system connecting at least one of the equipment or the at least one line to the chassis (depicted in Figures 1-3).
Regarding claim 7, Nolan teaches the invention discussed in claim 2, positioned in a technical bay of the aircraft (Figure 5), each integration module being connected to a primary structure of the fuselage by at least one connecting system that is configured to immobilize, in a fitted position, the integration module with respect to the primary structure (depicted in Figure 5).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marrero (US 20020074456 A1).
Regarding claim 9, Marrero teaches the invention discussed in claim 8, wherein the integration module comprises at least one first lower crosspiece having a central segment arranged in a same horizontal plane as a second lower crosspiece (Figures 1, 3, 6-11, 14), and two end segments that are slightly offset upwards relative to the central segment (Figures 1, 3, 6-11, 14), and wherein the connecting system comprises lugs that are secured to a lower crosspiece and are offset with respect to the first lugs (depicted in Figures 1, 3, 6-11, 14) and are positioned facing the end segments such that the feet provided for the second lugs pass under the end segments when the integration module is moved up to the fitted .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Lange et al. (US 20140367220 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644